Burnett, J., delivered the opinion of the Court—Terry, C. J., concurring.
This is a bill in equity for a new trial, in an action of ejectment, on the ground of excessive damages, the remedy by motion for a new trial having been lost, without the fault, as is alleged, of the plaintiff. The ejectment suit was tried in the *271Third District Court, and this bill is filed in the Fourth District Court.
We decided in the late case of Ricketts and Wife v. Johnson and others, that a Court of co-ordinate jurisdiction could not entertain proceedings to restrain the judgments of another. The plaintiffs should have proceeded before the District Court of the Third District.
Judgment affirmed.